Appeal from a decision of the Workers’ Compensation Board, filed October 3, 1980. Claimant, a maintenance worker at the employer bank, sustained a compensable heart attack on May 14,1976. A few days prior thereto, a representative of the employer had suggested that claimant consult a doctor because of a noticeably weakened condition while at work. A doctor’s report dated May 12, 1976 related the results of an examination as “negative except for mild hypertension which is amenable to Rx”. The carrier has applied for reimbursement under the provisions of subdivision 8 of section 15 of the Workers’ Compensation Law on the ground that the employer continued claimant in its employ with knowledge of his prior permanent physical impairment, or at least a good-faith belief in its permanency. The record fails to demonstrate any documentation of notice of a permanent physical impairment on the part of the employer, and the testimony seeking to establish such notice presented questions of credibility which were in the sole province of the board to resolve (Matter of Carasia v New York Times Co., 65 AD2d 836). The board’s decision is founded upon substantial evidence and should be affirmed. Decision affirmed, with costs to the Special Disability Fund. Mahoney, P. J., Sweeney, Kane, Yesawich, Jr., and Weiss, JJ., concur.